                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS


 GREGORY SPENCE,                                  )
                                                  )
                Plaintiff,                        )
                                                  )
 vs.                                              )          Case No. 19-cv-991-NJR
                                                  )
                                                  )
 DANIEL SULLIVAN,                                 )
 TAD VAN DYKE,                                    )
 DEBBIE ISAAC,                                    )
 and WEXFORD HEALTH SERVICES,                     )
 INC.,                                            )
                                                  )
               Defendants.                        )

                             MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

       Plaintiff Gregory Spence, an inmate of the Illinois Department of Corrections (“IDOC”)

who is currently incarcerated at Big Muddy River Correctional Center, brings this action for

deprivations of his constitutional rights pursuant to 42 U.S.C. § 1983. In the Complaint, Plaintiff

alleges he was retaliated against and denied access to his diabetes medication. He asserts claims

against the defendants under the First and Eighth Amendments. Plaintiff seeks monetary damages.

       After filing his Complaint, Plaintiff filed a Supplemental Complaint (Doc. 6) which

includes additional claims and allegations that occurred after the filing of his original Complaint.

The Court will not accept piecemeal amendments to the original complaint. An amended

complaint supersedes and replaces the original complaint. See Flannery v. Recording Indus. Ass’n

of Am., 354 F.3d 632, 638 n. 1 (7th Cir.2004). Thus, any amended complaint must stand on its

own, without reference to any previous pleading. Plaintiff’s Supplemental Complaint includes no

such reference to the claims and allegations in his original Complaint. As Plaintiff’s amended

                                                 1
complaint is a piecemeal attempt to add additional claims which occurred after the filing of his

original Complaint, the Court will not accept the filing. Instead, the Court will review Plaintiff’s

original Complaint pursuant to 28 U.S.C. § 1915A.

       Under Section 1915A, the Court is required to screen prisoner complaints to filter out non-

meritorious claims. See 28 U.S.C. § 1915A(a). Any portion of a complaint that is legally frivolous,

malicious, fails to state a claim upon which relief may be granted, or asks for money damages from

a defendant who by law is immune from such relief must be dismissed. 28 U.S.C. § 1915A(b).

                                          The Complaint

       In his Complaint, Plaintiff makes the following allegations: On August 16, 2019, Plaintiff

returned to his cell to find that someone had rummaged through his property. He learned from

another inmate that Correctional Officer (“C/O”) Van Dyke went through his cell but failed to

issue a shakedown slip. (Doc. 1, p. 5). Plaintiff wrote an emergency grievance and sent a request

to Warden Sullivan about staff misconduct. On August 23, 2019, Van Dyke entered Plaintiff’s cell

and asked why the cell door was jammed. Plaintiff’s cellmate responded that he forgot to remove

the towel from the top of the cell door after returning from the shower. (Id.). Van Dyke left the

cell, returned with a sergeant, and informed the sergeant that something fell from the lock when

he opened the door. Plaintiff’s cellmate again responded that it was a towel and nothing fell from

the lock. The two officers left and returned with a lieutenant. Plaintiff informed the lieutenant that

Van Dyke was lying about the lock and that he was retaliating against Plaintiff for filing the August

16, 2019 grievance. Plaintiff and his cellmate were then escorted to segregation.

       When Plaintiff arrived in segregation, he informed segregation officers that he was a

diabetic and needed his metformin, which was in his property box. (Doc. 1, p. 6). The officers

informed Plaintiff that his property was currently being inventoried, and he would receive it later.

When he finally received his property box, the metformin was missing, and officers informed him
                                                  2
that it had been thrown away. Plaintiff wrote an emergency grievance and a letter to Warden

Sullivan about his metformin. (Id.).

       Throughout his stay in segregation, from August 23 until August 27, 2019, Plaintiff asked

John Doe Officers and Jane Doe Nurses about his metformin, but they refused his requests or

ignored him. (Doc. 1, pp. 6-9). Plaintiff’s health continued to deteriorate without the medication,

and he became dizzy and had blurred vision. He continued to ask for help, for access to exercise,

and for his medication, but his requests were refused. (Id.). Plaintiff also sent letters to Debbie

Isaacs and requests to the healthcare unit, but he did not receive a response. (Id. at pp. 9 and 12).

After being released from segregation, he was provided one dose of metformin on August 29,

2019, but he did not receive any further medication. (Id. at pp. 9-10). Two days later, Plaintiff

awoke in pain and notified a John Doe C/O; he was allowed to go to the healthcare unit, but he

had to walk there on his own. (Id. at p. 10). Plaintiff was required to wait in the waiting area of the

healthcare unit for fifteen minutes before receiving care from a Jane Doe Nurse. She gave him

Tylenol and placed him in the infirmary. (Id. at p. 11). On September 1, 2019, John Doe Nurse

informed Plaintiff that Dr. Larson had been contacted about Plaintiff’s condition, and Plaintiff was

sent back to his cellhouse with a pack of Tylenol. (Id.).

                                             Discussion

       Based on the allegations in the Complaint, the Court finds it convenient to divide the pro

se action into the following two counts:

       Count 1:        Tad Van Dyke placed Plaintiff in segregation in retaliation for
                       Plaintiff’s August 16, 2019 emergency grievance against him in
                       violation of the First Amendment.

       Count 2:        Daniel Sullivan and Debbie Isaac were deliberately indifferent
                       to Plaintiff’s need for metformin in violation of the Eighth
                       Amendment.



                                                  3
The parties and the Court will use these designations in all future pleadings and orders, unless

otherwise directed by a judicial officer of this Court. Any other claim that is mentioned in the

Complaint but not addressed in this Order should be considered dismissed without prejudice

as inadequately pled under the Twombly pleading standard. 1

                                           Preliminary Dismissals

        Plaintiff refers to a number of John Doe Correctional Officers and Jane Doe Nurses. He

fails to identify any of these individuals with any specificity (i.e. John Doe #1, Jane Doe #2, etc.)

and they are not listed in the caption. See Myles v. United States, 416 F.3d 551, 551–52 (7th Cir.

2005) (defendants must be “specif[ied] in the caption”). As such, these individuals will not be

treated as defendants in this case, and any claims against them should be considered dismissed

without prejudice.

        Plaintiff also identifies Wexford Health Services Inc. as a defendant in the caption but fails

to raise any allegations against the corporation in his statement of claim. The corporation cannot

be liable on this basis respondeat superior, or supervisory, liability as it is not recognized under

Section 1983. Shields v. Illinois Dep’t of Corr., 746 F.3d 782, 789 (7th Cir. 2014) (citing Iskander

v. Village of Forest Park, 690 F.2d 126, 128 (7th Cir. 1982)). Wexford will only be liable for

deliberate indifference if an unconstitutional policy or practice of the corporation caused the

constitutional deprivation. Plaintiff fails to cite to any such policy or practice. As such, Wexford

is also DISMISSED without prejudice

                                                   Severance




1
 See Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007) (an action fails to state a claim upon which
relief can be granted if it does not plead “enough facts to state a claim to relief that is plausible on its face”).
                                                         4
        Plaintiff’s retaliation claim against Van Dyke and his deliberate indifference claim for the

treatment of his diabetes are not properly joined in a single action. Accordingly, consistent with

George v. Smith, 507 F.3d 605, 607 (7th Cir. 2007). and Federal Rules of Civil Procedure 18 and

20, the Court will sever Count 2 into a separate action against Defendants Sullivan and Isaac and

will open a new case with a newly-assigned case number.

                                                Count 1

        Plaintiff states a claim against Van Dyke for retaliating against Plaintiff after he filed an

emergency grievance against Van Dyke. Antoine v. Ramos, 497 F. App’x 631, 633-4 (7th Cir.

2012); See McKinley v. Schoenbeck, 731 F. App’x 511, 514 (7th Cir. 2018) (quoting Bridges v.

Gilbert, 557 F.3d 541, 551 (7th Cir. 2009)).

                                         Motion for Counsel

        As to Plaintiff’s motion for counsel (Doc. 3), Plaintiff states that he has written ten

attorneys and has received responses from some declining to take his case. Given the early stage

of the litigation, however, it is difficult to accurately evaluate the need for the assistance of counsel.

See Kadamovas v. Stevens, 706 F.3d 843, 845 (7th Cir. 2013) (“[U]ntil the defendants respond to

the complaint, the plaintiff’s need for assistance of counsel ... cannot be gauged.”). 2 Further,

counsel is not needed at this time because the defendant has not yet been served nor has a discovery

schedule been entered. Plaintiff’s motion for counsel (Doc. 3) is DENIED without prejudice.

Plaintiff may renew his request for the recruitment of counsel at a later date.



                                              Disposition




2
 In evaluating the motion for counsel, the Court applies the factors discussed in Pruitt v. Mote, 503 F.3d
647, 654 (7th Cir. 2007), and related authority.
                                                    5
       For the reasons stated above, Wexford Health Services Inc. is DISMISSED without

prejudice for failure to state a claim, and the Clerk is DIRECTED that terminate Wexford from

the Court’s Case Management/Electronic Case Filing (“CM/ECF”) system.

       COUNT 2 is SEVERED into a new case against Daniel Sullivan and Debbie Isaac. In the

new case, the Clerk is DIRECTED to file the following documents:

   x   This Memorandum and Order;

   x   The Complaint (Doc. 1); and

   x   Plaintiff’s motion to proceed in forma pauperis (Doc. 2).

       The only claim that remains in this case is COUNT 1, which shall proceed against Tad

Van Dyke.

       The Clerk of Court shall prepare for Defendant Tad Van Dyke: (1) Form 5 (Notice of a

Lawsuit and Request to Waive Service of a Summons), and (2) Form 6 (Waiver of Service of

Summons). The Clerk is DIRECTED to mail these forms, a copy of the Amended Complaint and

this Memorandum and Order to the defendant’s place of employment as identified by Plaintiff. If

defendant fails to sign and return the Waiver of Service of Summons (Form 6) to the Clerk within

30 days from the date the forms were sent, the Clerk shall take appropriate steps to effect formal

service on defendant, and the Court will require defendant to pay the full costs of formal service,

to the extent authorized by the Federal Rules of Civil Procedure.

       If defendant can no longer be found at the work address provided by Plaintiff, the employer

shall furnish the Clerk with defendant’s current work address, or, if not known, defendant’s last-

known address. This information shall be used only for sending the forms as directed above or for

formally effecting service. Any documentation of the address shall be retained only by the Clerk.

Address information shall not be maintained in the court file or disclosed by the Clerk.


                                                6
       Defendant is ORDERED to timely file an appropriate responsive pleading to the

Complaint and shall not waive filing a reply pursuant to 42 U.S.C. Section 1997e(g). Pursuant to

Administrative Order No. 244, Defendant need only respond to the issues stated in this Merit

Review Order.

       If judgment is rendered against Plaintiff, and the judgment includes the payment of costs

under Section 1915, Plaintiff will be required to pay the full amount of the costs, regardless of

whether his application to proceed in forma pauperis is granted. See 28 U.S.C. § 1915(f)(2)(A).

       Finally, Plaintiff is ADVISED that he is under a continuing obligation to keep the Clerk

of Court and each opposing party informed of any change in his address; the Court will not

independently investigate his whereabouts. This shall be done in writing and not later than 7 days

after a transfer or other change in address occurs. Failure to comply with this order will cause a

delay in the transmission of court documents and may result in dismissal of this action for want of

prosecution. See Fed. R. Civ. P. 41(b).

       IT IS SO ORDERED.

       DATED: 11/20/2019

                                                     ____________________________
                                                     NANCY J. ROSENSTENGEL
                                                     Chief U.S. District Judge




                                                7
                                         Notice to Plaintiff

       The Court will take the necessary steps to notify the defendant of your lawsuit and serve

him with a copy of your complaint. After service has been achieved, the defendant will enter an

appearance and file an Answer to your Complaint. It will likely take at least 60 days from the date

of this Order to receive the defendant’s Answer, but it is entirely possible that it will take 90 days

or more. When defendants has filed an Answer, the Court will enter a Scheduling Order containing

important information on deadlines, discovery, and procedures. Plaintiff is advised to wait until

counsel has appeared for the defendant before filing any motions, to give the defendant notice and

an opportunity to respond to those motions. Motions filed before defendant’s counsel has filed an

appearance will generally be denied as premature. Plaintiff need not submit any evidence to the

Court at this time, unless specifically directed to do so.




                                                  8
